IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,825-01


EX PARTE HARRY EDWIN GIBSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 815646 IN THE 228TH DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of
aggravated assault with a deadly weapon and sentenced to sixty years' imprisonment.   The First
Court of Appeals dismissed Applicant's direct appeal.  Gibson v. State, No. 01-00-418-CR (Tex.
App.-Houston [1st], delivered June 29, 2000).  
	On April 1, 2009, this Court remanded this application to the trial court for findings of
fact and conclusions of law.  On June 29, 2009, the trial court made findings of fact and
conclusions of law that were based on an affidavit from counsel.  The trial court recommended
that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of
the entire record, we deny relief.

Filed: August 26, 2009
Do not publish